internal_revenue_service national_office technical_advice_memorandum date index uil numbers case mis number ce e6g0- by district_director tam-109038-98 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend company issue whether sec_404 of the internal_revenue_code and sec_1 b - 1t of the temporary income_tax regulations require that compensation paid under company's performance unit plan plan be deducted only in the taxable_year in which or with which ends the taxable_year of its employees in which the compensation was includible in their gross incomes facts during the taxable years at issue company an accrual basis taxpayer with a taxable fiscal_year ending august maintained an executive compensation program that included payments equal to the value of vested performance units units issued under the plan the plan was intended to motivate and reward executives for their contributions to company's growth over a continuous period under the plan units were awarded to eligible employees at the discretion of a committee of the board_of directors committee eligible employees included key company employees whose efforts could have affected company’s growth and performance and who were selected to participate in the plan by the committee according to the plan summary the number oe tam-109038-98 of units awarded to an eligible_employee may be influenced by factors such as individual merit organizational level and years_of_service units are awarded within days after the close of company's fiscal_year the value of each unit was based on a formula contained in the plan this formula was equal to the earnings per share of company's common_stock for years beginning with the fiscal_year the unit was awarded multiplied by a performance factor based on the compound annual growth rate in the earnings per share of company stock during the 3-year period the value of each unit was determined at the close of the 3-year period beginning with the year in which the award was made the value of each unit vested in the employee at the close of business on the last day of the third year of this 3-year period the value of each unit was paid to the employee in cash within months after the close of the third year of the 3-year period if before the vesting of units an employee holding units ceased to be employed by company for any reason except death disability or retirement the units were forfeited in the event of an employee's death disability or retirement before the vesting of any units the committee may have in its discretion provided for the vesting and payment of any unvested units on an equitable basis reflecting company's performance during the period beginning with the date of the award and ending on the date of death disability or retirement for the taxable years at issue company believing that the all events and economic_performance tests under sec_461 of the code were satisfied as of the close of the taxable_year when units became vested deducted the compensation paid under the plan in accordance with its method_of_accounting even though payment was not made until months into company's next taxable_year the internal revenue_agent believing that the compensation was deferred_compensation because payment occurred more than a brief period of time following the year in which the units were granted contends that in accordance with sec_404 of the code and sec_1 404-1t of the regulations company must deduct the compensation in the taxable_year following the year in which the units vested law and analysis sec_461 of the code provides that the amount of any deduction shail be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income under sec_1_461-1 of the regulations a deduction is incurred and is generally taken into account in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the tam-109038-98 deduction according to sec_461 of the code in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_461 h further provides that the all_events_test is met with respect to any item if all events have occurred which determine the fact of the liability and the amount of such liability can be determined with reasonable accuracy see also sec_1_461-1 of the regulations sec_461 of the code provides the rules for determining when economic_performance occurs under sec_461 if the deduction arises out of the providing of services to the taxpayer by another person economic_performance occurs as such person provides the services see also sec_1_461-4 of the regulations sec_404 of the code provides in part that if contributions are paid_by an employer on account of any employee under a plan deferring the receipt of compensation such contributions or compensation are not deductible under chapter of subtitle a of the code but if they would otherwise be deductible they are deductible under sec_404 subject_to the limitations contained in sec_404 pursuant to sec_404 of the code contributions to a deferred_compensation plan are deductible in the taxable_year in which the contribution is includible in the gross_income of employees participating in the plan or that would be includible but for an exclusion under chapter of the code but in the case of a plan in which more than one employee participates only if separate_accounts are maintained for each employee sec_1_404_b_-1t q a-1 of the regulations sets out the general_rule concerning the deductibility of compensation paid under a deferred_compensation plan as follows as amended sec_404 clarifies that any plan or method or arrangement deferring the receipt of compensation a plan deferring the receipt of compensation_for purposes of sec_404 thus for example under sec_405 paid_or_incurred with respect to a nonqualified_plan or method or arrangement providing for deferred benefits is deductible in the taxable_year of the employer in which or with which ends the taxable_year of the employee in which the amount attributable to the contribution is includible in the gross_income of the employee a contribution is to be treated as tam-109038-98 sec_1_404_b_-1t q a-2 a of the regulations provides that a plan defers the receipt of compensation or benefits to the extent that it is one under which an employee receives compensation or benefits more than a brief period of time after the end of the employer's taxable_year in which the services creating the right to such compensation or benefits are performed under sec_1_404_b_-1t q a-2 b of the regulations a plan is presumed to defer the receipt of compensation_for more than a brief period of time to the extent that an employee receives compensation after the fifteenth day of the third calendar month following the end of the employer's taxable_year in which the related_services were rendered as an example the regulation provides that salary under an employment contract or a bonus under a year-end bonus declaration is presumed to be paid under a plan or method or arrangement deferring the receipt of compensation to the extent that the salary or bonus is received beyond the applicable month-period see also sec_1_404_b_-1t q a-2 c of the regulations the conference_report provides guidance on the type of bonus at issue in this case conference_report no cong 2d sess explains that the conferees intend that payment of bonuses or other_amounts within the close of the taxable_year in which significant services required for payment have been performed is not considered a deferred_compensation or deferred_benefit plan emphasis added in this case services must be performed for a full years before the key company employee is entitled to payment but significant services are still required for payment in the last year because the payment is forfeitable if they are not provided therefore these payments are not deferred_compensation months after the fact that an employee may receive payment prior to the expiration of the year period does not change the preceding analysis in those circumstances the board in its discretion may make payments to employees for any unvested units in the event the board makes payments the related_services are the services performed from the date of the award through date of death disability or retirement the units are not vested until the end of this period and payment is made within months of the end of the fiscal_year during which death disability or retirement occurs thus any payments made because of death disability or retirement are not deferred_compensation under sec_404 of the code the facts in this case are distinguishable from those in 98_tc_141 and in revrul_88_68 1988_2_cb_117 in truck and equipment corp the tax_court held that an accrued year-end bonus awarded for services performed in one year but not paid until at least months into the following year were deductible in the year of payment according to the tax_court the system of bonus payments had the effect of deferring the receipt of compensation under sec_404 of the code and sec_1_404_b_-1t of the regulations because unlike the facts in this case payment was made more than tam-109038-98 months after the close of the taxable_year in which the related_services were performed in revrul_88_68 prior to the performance of services a company on the accrual_method of accounting agreed to pay an independent_contractor percent of his fee in the year he performed the services and percent in each of the succeeding three years because the payment was not received more than a brief period of time after the end of the company’s taxable_year in which the related_services required for payment were performed the service held that the company could deduct it in however the service also held that the other three payments were a method or arrangement that had the effect of a plan deferring the receipt of compensation under sec_404 of the code because unlike the facts in this case the payments were received more than a brief period of time after the end of the taxable_year in which the services creating the right to the compensation were performed conclusion payments under the pian are not deferred_compensation thus sec_404 of the code and sec_1_404_b_-1t of the regulations do not require that compensation paid under the plan be deducted in the taxable_year in which or with which ends the taxpayer year of its employees in which the compensation was includible in their gross incomes caveat s except as specifically ruled on above no opinion is expressed or implied concerning the application of any other section of the code to this transaction a copy of this technica advice memorandum is to be given to the taxpayer s sec_61 j of the code provides that it may not be used or cited as precedent
